Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

EXHIBIT B

2012 Corporate Annual Grant Long-Term Incentive Program

Award Date:

March 28, 2012

Unit Allocation Ratio:

 

Wright Express

Job Category

   PSUs   RSUs

All Levels

   60%   40%

New Hire

   varies   varies

PSU = Performance Based Restricted Stock Units

RSU = Restricted Stock Unit

Vesting Schedule:

The award vests at a rate of one third each year over a 3-year period beginning
on the first anniversary of the award date.

Performance-Based Restricted Stock Unit Calculations:

The number of PSUs vesting under this 2012 Corporate Annual Grant Program is
based on the following:

 

     Payout
%(1)(4)     Adjusted Net Income
(40%) (2)     PPG Adj  Revenue
(60%)(3)              Perf  Level(3)     $(,000)     Perf  Level(3)     $(,000)
 

Threshold

     25 %      80.0 %    $ [** ]      85.0 %    $ [** ]       50 %      90.0 % 
  $ [** ]      92.5 %    $ [** ] 

Target

     100 %      100.0 %    $ [** ]      100.0 %    $ [** ]       125 %     
103.5 %    $ [** ]      101.3 %    $ [** ] 

Target/Max

     150 %      107.0 %    $ [** ]      102.5 %    $ [** ]       175 %     
110.5 %    $ [** ]      103.8 %    $ [** ] 

Max

     200 %      114.0 %    $ [** ]      105.0 %    $ [** ] 

 

(1) Threshold ANI performance must be achieved for any PSUs to vest.

(2) Adjusted Net Income means Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for the
performance period (the “10-K ANI”). Notwithstanding the foregoing,in order to
determine the level of performance for purposes of this Program, the
Compensation Committee may exercise discretion to reduce the 10K ANI by any or
all of the following items (if any): losses from discontinued operations, the
cumulative effects of changes in Generally Accepted Accounting Principles, any
one-time charge or dilution resulting from any acquisition or divestiture, the
effect of changes to our effective federal or state tax rates, extraordinary
items of loss or expense, and any other unusual or nonrecurring items of loss or
expense, including restructuring charges.

(3) PPG Adjusted Revenue is reported 2012 Revenue adjusted for the difference
between reported 2012 PPG and Board-approved budgeted 2012 PPG of $[**] US and
A$[**] (per liter) Australian.

(4) Shares granted are ratable between payout levels.